DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 10/21/21 and has been entered and made of record. Currently, claims 1-5, 9-19, and 23-25 are pending, of which claims 23-25 are newly added.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Objections

Applicant’s cancellation of claim 20 has rendered the claim objection moot and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. 
The applicant asserts Iwai (US 2011/0035671) and Lu (US 2006/0181750) fail to disclose controlling, based on at least information regarding a current interest position, and the second identification information, so as to display, on the display, a screen including the plurality of selection objects another one of which is emphasized, wherein the another selection object is in an emphasized state and is not in a selected state, and the another selection object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information, as set forth in claim 1 and similarly in claim 25. The Examiner respectfully disagrees as the combination of Iwai and Lu does disclose the above mentioned features. Particularly, Iwai discloses multiple screens that emphasize a selection object prior to actual selection by a user. Fig. 16B shows operation history information that is displayed when a user makes a voice operation. Emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown (paras 126-127). Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item (paras 134-137). Iwai further discloses using voice commands of manual touch input to select print settings and display screen are updated with the selected settings (paras 59-60, 78-81, and 98). Lu discloses adding emphasis to a setting item when an updated setting screen is displayed to a user (para 122). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the pointing position and emphasizing or highlighting a setting parameter, as described by Lu, with the system of Iwai. The suggestion/motivation for doing so would have been to ensure a user knows exactly what setting parameter is being changed thereby increasing user friendliness and avoiding potential .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-19, and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwai et al. (US 2011/0035671) in view of Lu et al. (US 2006/0181750).
Regarding claim 1, Iwai discloses an image forming system comprising:
an image forming device configured to form an image on a sheet (see Fig. 2 and para 54, printer unit 19); 
a display capable of displaying information (see Fig. 2 and para 50, display unit 14); 
a microphone capable of acquiring a sound (see Fig. 2 and para 51, speech input unit 16 can be a microphone); and 
one or more controllers configured to function as: 
a unit configured to perform control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects one of which one of the selection objects is an object of interest (see Fig. 2 and paras 49 and 59-60, controller 10 performs control to display an operation screen allowing a user to set parameters for printing, scanning, etc.); 
a unit configured to acquire, based on one-phrase voice information acquired via the microphone, first identification information about the interest and second identification information related to an updating process on the interest (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 
a unit configured to perform control, based on at least information regarding a current interest position, and the second identification information, so as to display, on the display, a screen including the plurality of selection objects another one of which is emphasized, wherein the another selection object is in an emphasized state and is not in a selected state, and the another selection object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see paras 60, 65-67, 75-81, 98, 126-127, and 134-137, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user makes a voice operation, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).
Iwai does not disclose expressly wherein the screen includes a plurality of selection objects one of which is emphasized to indicate that this one of the selection objects is an object of interest.
Lu discloses an image forming device configured to form an image on a sheet (see Fig. 1 and para 172, printer 14); 
a display capable of displaying information (see Fig. 1 and para 350, display unit 15c); 
a microphone capable of acquiring a sound (see Fig. 1 and para 367, microphone 15a); and 
one or more controllers configured to function as: 

a unit configured to acquire, based on one-phrase voice information acquired via the microphone, first identification information about the interest and second identification information related to an updating process on the interest (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”); and 
a unit configured to perform control, based on at least information regarding a current interest position, and the second identification information, so as to display, on the display, a screen including the plurality of selection objects another one of which is emphasized, wherein the another selection object is in an emphasized state and is not in a selected state, and the another selection object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”).
Regarding claim 25, Iwai discloses an information processing method comprising: 
preparing a display capable of displaying information (see Fig. 2 and para 50, display unit 14); 
16 can be a microphone); 
performing control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects one of which one of the selection objects is an object of interest (see Fig. 2 and paras 49 and 59-60, controller 10 performs control to display an operation screen allowing a user to set parameters for printing, scanning, etc.); 
based on one-phrase voice information acquired via the microphone, first identification information corresponding to the selection object of interest and -9-Amendment for Application No.: 16/889488 Attorney Docket: 10199523US01 second identification information related to an updating process on the selection object of interest (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing); and 
based on at least information regarding a current interest position, and the second identification information, so as to display, on the display, a screen including the plurality of selection objects another one of which is emphasized, wherein the another selection object is in an emphasized state and is not in a selected state, and the another selection object the another selection object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see paras 60, 65-67, 75-81, 98, 126-127, and 134-137, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user makes a voice operation, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).

Lu discloses preparing a display capable of displaying information (see Fig. 1 and para 350, display unit 15c); 
preparing a microphone capable of acquiring a sound (see Fig. 1 and para 367, microphone 15a); and 
performing control so as to display, on the display, a screen for making a setting relating to an image formation wherein the screen includes a plurality of selection objects one of which is emphasized to indicate that this one of the selection objects is an object of interest (see para 122, emphasis is added to a setting item when an updated setting screen is displayed to a user based on a user selection of a setting item); 
based on one-phrase voice information acquired via the microphone, first identification information corresponding to the selection object of interest and -9-Amendment for Application No.: 16/889488 Attorney Docket: 10199523US01 second identification information related to an updating process on the selection object of interest (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point and touch a location on the display screen to indicate a parameter to be changed or updated, this is known as a spatial instruction, then the user can use a voice command to actually change the parameter, such as an instruction to “print date”); and 
based on at least information regarding a current interest position, and the second identification information, so as to display, on the display, a screen including the plurality of selection objects another one of which is emphasized, wherein the another selection object is in an emphasized state and is not in a selected state, and the another selection object the another selection object is shifted into the selected state in response to third identification information about selection having been acquired based on further voice information (see Figs. 1 and 16-18 and paras 133-134, 141-142, 175-176, 384-390, 392-395, 399-401, and 414, a user can point 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the pointing position and emphasizing or highlighting a setting parameter, as described by Lu, with the system of Iwai.
The suggestion/motivation for doing so would have been to ensure a user knows exactly what setting parameter is being changed thereby increasing user friendliness and avoiding potential errors.
Therefore, it would have been obvious to combine Lu with Iwai to obtain the invention as specified in claims 1 and 25.

Regarding claim 2, Iwai further discloses wherein one-phrase text information is acquired from the one-phrase voice information using at least a learning model learned using training data including a pair of text information and voice information (see paras 66-67 and 75-81, speech recognition library 25 is a learning model), and 
the first identification information and the second identification information are acquired from the one-phrase text information (see Figs 7 and 8, voice commands are linked to setting parameters).  
Regarding claim 3, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to identify an object corresponding to the first identification information among objects provided on the screen (see paras 60, 65-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing).  
4, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to provide the first identification information given by a name that is not displayed on the screen (see paras 75-82, a user can issue a voice command that does not match exactly with a setting on a screen, such as two-sided instead of duplex, but the system will still initiate the instruction).  
Regarding claim 5, Iwai further discloses wherein the second identification information includes numeral information for updating the current interest position (see Fig. 16A, two-sided and A4 contain numerals as part of the setting parameter that can be changed by a user).  
Regarding claim 9, Iwai further discloses wherein the screen is a screen including a plurality of selection objects, and the plurality of operation objects are each linked to corresponding predetermined identification information (see Fig. 16 and paras 59-60, 75-81, and 126-127, voice commands are linked to setting parameters, a plurality of setting parameters can be displayed to a user).  
Regarding claim 10, Iwai further discloses wherein the screen is a screen for setting a copy function (see Fig. 16A and paras 47 and 52, a copy function can be set).  
Regarding claim 11, Iwai further discloses wherein the screen is a screen for setting a transmission function (see paras 47, 52, and 57, a fax function can be set).  
Regarding claim 12, Iwai further discloses wherein the screen is a screen for setting a print function (see paras 47 and 54, a print function can be set).  
Regarding claim 13, Iwai further discloses wherein the screen is a screen for setting a main part (see para 59, a high level or main screen can displayed to the user).  
Regarding claim 14, Lu further discloses a speaker configured to output a sound (see Fig. 1 and para 173, speaker 15d); and 
a unit configured to, in response to the updating, provide a notification via the speaker (see paras 174, 179, 188, 249, and 350, a digitized voice provide a user notification via speaker 15d).  
15, Lu further discloses a unit configured to generate a synthesize voice for use in the notification (see paras 179, 181, and 188, a digitized voice provide a user notification via speaker 15d).  
Regarding claim16, Iwai further discloses an apparatus including the microphone, the display, and the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 17, Iwai further discloses an apparatus including the microphone and the display; and an apparatus including the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 18, Iwai further discloses an apparatus including the microphone; and an apparatus including the display and the one or more controllers (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).  
Regarding claim 19, Iwai further discloses an apparatus including the microphone; an apparatus including the display; and an apparatus including the acquisition unit (see Fig. 2 and para 48, image processing device 2 contains a microphone 16, a display unit 14, and a controller 10).
Regarding claim 23, Iwai further discloses wherein the one or more controllers are configured to further function as a unit configured to acquire further text information based on further voice information acquired via the microphone, wherein the further text information includes instruction information to shift a screen not including the object of interest to a screen including the object of interest (see paras 60, 66-67, 75-81, and 98, speech input processing part 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, a speech recognition library 25 is used to obtain text information).  
Regarding claim 24, Iwai further discloses wherein the display is capable of receiving a touch operation, and each of the plurality of selection objects is shifted into a selected state by 32 receives voice instructions from a user via speech input unit 16 that identifies a setting to be changed or updated, such as changing one-sided printing to two-sided printing, multiple screens emphasize a selection object prior to actual selection by a user, Fig. 16B shows operation history information that is displayed when a user presses a history display key, wherein emphasis is placed on “two-sided”, “brochure”, and “reverse” in the example shown, Figs. 18A and 18B show overlay operation history information on a menu screen, thereby providing emphasis of such a setting item).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677